ORDER

PER CURIAM:
Jerry Smith appeals from his convictions of one count of attempted manufacture of methamphetamine, § 195.211, and one count of tampering with physical evidence, § 575.100. Having reviewed the record and considered the arguments advanced on appeal, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).